1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
     Roy Yiun,                      )                SACV 19-00165JVS(KESx)
11                                  )
                Plaintiff,          )                ORDER OF DISMISSAL
12                                  )
          v.                        )
                                    )
13   The Vons Companies, et al,,    )
                                    )
14                                  )
                Defendants.         )
15                                  )
                                    )
16   _______________________ ______ )
17          The Court having issued an Order to Show Cause on June 10, 2019 as to why this
18   action should not be dismissed for lack of prosecution, and to date no response having
19   been filed,
20          IT IS HEREBY ORDERED that this action is dismissed without prejudice for
21   failure to prosecute.

22
     DATED: June 26, 2019
23
                                                   ___________________________
24                                                 James V. Selna
                                                   United States District Judge
25

26

27

28
